[Cite as State v. Reynolds, 2019-Ohio-2343.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                        :

                 Plaintiff-Appellee,                  :
                                                                             No. 18AP-560
v.                                                    :                    (C.P.C. No. 17CR-5463)

Lamar D. Reynolds,                                    :              (REGULAR CALENDAR)

                 Defendant-Appellant.                 :




                                               D E C I S I O N

                                       Rendered on June 13, 2019


                 On brief:    Ron O'Brien, Prosecuting Attorney, and
                 Michael P. Walton, for appellee. Argued: Michael P.
                 Walton.

                 On brief:      Todd W.                   Barstow,   for      appellant.
                 Argued: Todd W. Barstow.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, P.J.

        {¶ 1} Defendant-appellant, Lamar D. Reynolds, appeals from a judgment of
conviction and sentence entered by the Franklin County Court of Common Pleas following
a jury trial. For the following reasons, we affirm that judgment.
        {¶ 2} On October 6, 2017, appellant was indicted on one count of murder in
violation of R.C. 2903.02(A) (purposely causing the death of another), one count of murder
in violation of R.C 2903.02(B) (felony murder), and one count of having weapons while
under disability in violation of R.C. 2923.13. Both murder counts contained three-year
No. 18AP-560                                                                              2

firearm specifications pursuant to R.C. 2941.145(A). The indictment arose out of the
shooting death of Damon Jenkins on September 30, 2017.
       {¶ 3} On defense counsel's motion, the trial court ordered a competency evaluation
for appellant. Following that evaluation, the trial court determined that appellant was
competent to stand trial. The matter thereafter was tried to a jury in June 2018, at which
the following evidence was adduced.
       {¶ 4} In May 2009, Jenkins and his wife purchased a barbershop on East
Livingston Avenue. In April 2017, appellant, a licensed barber, began renting a chair in the
Jenkins' barbershop.
       {¶ 5} Gail Heard-Frazier lived next door to the barbershop and was acquainted
with appellant. On September 30, 2017, she was in her home when she heard a single
gunshot, followed by "six more." (Tr. at 189.) She opened her front door and saw appellant
standing in the middle of the street holding a pistol and "shouting about they tried to take
his child away from him." Id. at 191. Appellant then went inside the barbershop.
       {¶ 6} Columbus Police Officers Kevin Yankovich and Aaron McDonald were
separately dispatched to the carry-out located across the street from the barbershop on a
reported shooting. Yankovich was the first to arrive; he entered the store and observed a
man bleeding on the floor. The man had what appeared to be a gunshot wound to the leg;
he was "in and out of consciousness" and unable to answer questions. Id. at 155. Several
persons inside the carry-out told Yankovich that the suspected shooter was in the
barbershop located across the street. Yankovich did not see a weapon inside the carry-out.
       {¶ 7} When McDonald arrived at the scene, Yankovich directed him to the
barbershop. Appellant was standing outside; McDonald patted him down and took him
into custody. As a result of the patdown, McDonald recovered a bag of marijuana, a gun
clip, and a holster. No weapons were recovered from appellant's person.
       {¶ 8} Matt Tschirner, a firefighter/paramedic with the Columbus Fire Department,
responded to the scene of the shooting. Upon arrival, he observed a trail of blood leading
from the barbershop to the carry-out. Tschirner entered the carry-out and observed a man
bleeding on the floor. The man was barely conscious; his speech was incomprehensible.
Tschirner observed gunshot wounds in the man's left thigh and right calf.           Despite
No. 18AP-560                                                                              3

Tschirner's emergency treatment, the man died on the way to the hospital. Tschirner did
not observe any weapons on the man or in or around the area of the carry-out.
       {¶ 9} On September 30, 2017, Columbus Police Detective Lisa Swisher of the Crime
Scene Search Unit ("CSSU") photographed and collected evidence from both the carry-out
and the barbershop. The evidence collected included three spent shell casings found in the
backyard outside the rear exit of the barbershop, and an unloaded gun and loaded gun clip
found on the counter inside the barbershop. Thereafter, on October 5, 2017, Columbus
Police Detective Yvonne Taliaferro of the CSSU collected five spent shell casings from the
area outside the rear exit of the barbershop.
       {¶ 10} Amy Amstutz, a forensic scientist in the firearms section of the Columbus
Police Crime Laboratory, test-fired the gun recovered from the barbershop and found it to
be operable. Upon testing, she determined that the eight shell casings recovered from the
scene were fired from that gun.
       {¶ 11} Dr. John A. Daniels, a deputy coroner and forensic pathologist in the Franklin
County Coroner's Office, performed an autopsy on Jenkins on October 2, 2017 and issued
a report of his findings. According to Dr. Daniels, Jenkins died from a gunshot wound to
his left lower thigh that nicked the popliteal artery, causing him to bleed to death. He
further noted two additional gunshot wounds–one to the left thigh and one to the right
lower leg. Dr. Daniels determined the manner of death to be homicide.
       {¶ 12} Columbus Police Detective Eric Wooten, the lead detective in the case,
interviewed appellant following his arrest; the interview was videotaped. Over appellant's
objection, the state played the videotaped interview for the jury. (State's Ex. B1.) During
the interview, appellant asserted that he rented a chair in Jenkins' barbershop, and that
Jenkins allowed him to live there. On September 30, 2017, Jenkins appeared at the
barbershop to collect rent money appellant owed him.          Appellant admitted that he
(appellant) had a gun on him at the time. The two men began arguing; the verbal argument
soon turned physical. The fight escalated; they eventually ended up on the ground in the
backyard of the barbershop. Jenkins got on top of appellant and tried to take appellant's
gun from him. Appellant fired three shots. Two hit Jenkins in the legs–one hit Jenkins as
he attempted to climb a fence. The third shot hit Jenkins' car. Jenkins then ran through
the barbershop into the carry-out across the street. Appellant thought Jenkins wanted
No. 18AP-560                                                                                    4

appellant to follow him so that Jenkins could shoot appellant in the carry-out. Appellant
followed Jenkins, but stopped in the middle of the street and yelled at Jenkins to come out
of the store. Appellant stated that had Jenkins come out of the carry-out with a gun,
appellant would have shot at him again. When Jenkins did not emerge from the carry-out,
appellant went back into the barbershop, unloaded his gun, removed the clip, and placed
them on the counter. He then waited for the police to arrive.
          {¶ 13} At trial, appellant testified on his own behalf. According to appellant, he first
met Jenkins when the two were incarcerated in federal prison in 2001. Appellant was
released from prison in 2006 and became a licensed barber in 2009. In April 2017, at
Jenkins' request, appellant began working in Jenkins' barbershop; Jenkins also permitted
appellant to live there. Appellant paid Jenkins a weekly fee to cover his barber chair rental
and his living arrangement. Jenkins suggested that appellant sell heroin, cocaine, and
other controlled substances out of the barbershop. Appellant declined to do so because he
had already gone to prison for selling cocaine and did not want to "put [himself] in
jeopardy." Id. at 379. He admitted, however, that he sold marijuana. Jenkins sold
appellant a gun so that appellant could protect himself from crime in the neighborhood.
          {¶ 14} Prior to the day of the shooting, Jenkins and appellant sometimes argued
about landlord/tenant issues. On the day of the shooting, Jenkins entered the barbershop
and started rummaging through appellant's personal belongings. Appellant assumed
Jenkins was searching for rent money. Appellant wanted to get Jenkins out of the
barbershop, so he told him he would pay him outside. Appellant walked out the back door;
Jenkins remained inside. Appellant put the rent money in Jenkins' truck and went back
inside the barbershop. Appellant averred Jenkins was "still argumentative," so appellant
retrieved the money from the truck, gave it to Jenkins, and asked him to leave. Id. at 388.
Jenkins then pushed appellant out the back door; appellant pushed him back, and the two
began fighting. Appellant noted that Jenkins was "heavyset [and] knows how to fight." Id.
at 393.
          {¶ 15} At some point, Jenkins ended up on the ground. Appellant tapped him on
the head and told him he did not want to fight. Jenkins then "attacked" appellant and
reached for the gun appellant was carrying. Id. at 395. Appellant felt he needed to defend
No. 18AP-560                                                                                 5

himself because he thought Jenkins was going to take his gun and shoot him with it.
Indeed, appellant testified that "I was in fear of my life at the time." Id. at 396.
       {¶ 16} According to appellant, the struggle for the gun lasted two or three minutes.
Appellant eventually gained control of the gun and pointed it at Jenkins. When Jenkins
lunged for the gun, appellant shot him in the left leg. He thought shooting him in the leg
would end the struggle for the gun; however, Jenkins stood up and began "[m]ean
mugging" (staring) at appellant. Id. at 399. Because Jenkins acted like he had not been
shot, appellant thought the bullet must have missed him. Jenkins again reached for
appellant's gun; appellant shot him again, this time in the right leg. Appellant averred that
he shot Jenkins the second time to keep Jenkins from harming him. Apparently realizing
he had been shot, Jenkins started running; appellant did not shoot at Jenkins while he was
running away.
       {¶ 17} Appellant averred that he knew Jenkins owned several guns, and "I just
believed he had a gun, and I didn't have nowhere to go. I couldn't retreat or run from the
incident." Id. at 400-01. According to appellant, Jenkins ran in circles around the backyard
and then ran toward the fence; he made several unsuccessful attempts at climbing the fence
while looking back at appellant. At this point, appellant did not feel threatened or fear for
his safety, so he did not feel that it was necessary to retreat. However, Jenkins soon ran
toward appellant and tried to "ram" him. Id. at 404. Appellant did not feel the need to
retreat because he was in his own home; however, when Jenkins got close to him, appellant
shot him in the leg a third time because he "believed he must be trying to get my gun or
trying to react or do something to me. I'm like 'Bro, I shot you two times, and you still
attacking me after I shot you two times.' " Id. at 405.
       {¶ 18} Jenkins then ran inside the barbershop and stood at the front door for about
one minute. Appellant did not feel as if he was in danger at this point, so he did not fire any
additional shots at Jenkins. Jenkins then ran out the front door. Shortly thereafter,
appellant walked outside and stood in the middle of the street, anticipating the arrival of
the police. Appellant still had his gun and began screaming "about the situation." Id. at
412. Appellant was scared because he did not know how Jenkins' friends or neighbors
would respond to him shooting Jenkins; he went outside because he was aware of a nearby
No. 18AP-560                                                                                   6

city crime camera and wanted any encounter with Jenkins or others to be captured on
videotape.
       {¶ 19} Appellant eventually went back inside the barbershop. He walked out the
back door and fired a shot at Jenkins' truck. When he heard police sirens, he went back
inside, emptied the gun of bullets, and removed the clip. He placed these items on the
counter because he did not want the police to perceive him as a threat when they arrived.
       {¶ 20} After he was taken into custody, he agreed to an interview because he did not
want the police to think he was "hiding something." Id. at 417. According to appellant, "I
was just trying to bring some closure to the case, and I didn't want [Wooten] to think that I
intended to kill [Jenkins]." Id.
       {¶ 21} Appellant testified that he was never angry at Jenkins, he just "reacted in fear
to defend [myself]." Id. at 418. Indeed, appellant averred that "[e]very time [I] shot Damon
Jenkins, [I] did it to protect [my] life * * * [b]ecause [I] really believed that he was going to
get [my] gun and kill [me]." Id.
       {¶ 22} Appellant admitted that he shot Jenkins; he expressed remorse over killing
him. Indeed, he averred that he "didn't intend to kill him and do this to his family" and that
"I know if you shoot somebody, you got the intent to die, but I didn't expect him to die." Id.
at 377-38.
       {¶ 23} On cross-examination, the state questioned appellant extensively about
inconsistencies between his trial testimony and the information he provided Wooten in the
interview. Although he admitted that he failed to mention certain details during the
interview, he averred that he was truthful during both the interview and at trial. When
questioned as to why the photographs taken of him during the interview did not depict any
injuries to his hands or face, appellant explained that he "never hit [Jenkins] and there
wasn't no fight; it was more of a wrestle * * * with an attempt to snag my gun from the
waistline." Id. at 434. He averred he shot Jenkins three times because he "was in fear for
my life that he was going to get the gun and kill me." Id. at 435. When asked why he did
not leave the backyard after he twice shot Jenkins, he averred he "was still in fear for my
life, and Jenkins had a gun." Id. at 437.
       {¶ 24} Following deliberations, the jury returned verdicts finding appellant not
guilty of murder as charged in Count 1 of the indictment (purposeful murder), but guilty of
No. 18AP-560                                                                                 7

murder as charged in Count 2 of the indictment (felony murder), as well as the attached
firearm specification, and guilty of having weapons while under disability as charged in
Count 3 of the indictment. By judgment entry filed June 15, 2018, the trial court sentenced
appellant to an aggregate prison term of 18 years to life.
       {¶ 25} On appeal, appellant sets forth two assignments of error for this court's
review:
              I.   THE TRIAL COURT ERRED AND DEPRIVED
              APPELLANT OF DUE PROCESS OF LAW AS GUARANTEED
              BY THE FOURTEENTH AMENDMENT TO THE UNITED
              STATES CONSTITUION AND ARTICLE ONE SECTION TEN
              OF THE OHIO CONSTITUTION BY FINDING HIM GUILTY
              OF MURDER AND HAVING WEAPONS WHILE UNDER
              DISABILITY AS THOSE VERDICTS WERE NOT
              SUPPORTED BY SUFFICIENT EVIDENCE AND WERE
              ALSO AGAINST THE MANIFEST WEIGHT OF THE
              EVIDENCE.

              II. THE TRIAL COURT ABUSED ITS DISCRETION AND
              DENIED APPELLANT A FAIR TRIAL AND DUE PROCESS
              OF LAW AS GUARANTEED BY THE SIXTH AND
              FOURTEENTH AMENDMENTS TO THE UNITED STATES
              CONSTITUION BY REQUIRING HIM TO APPEAR AT ALL
              STAGES OF HIS JURY TRIAL IN HANDCUFFS AND LEG
              SHACKLES.

       {¶ 26} In his first assignment of error, appellant contends his convictions for murder
and having weapons while under disability are not supported by sufficient evidence and are
against the manifest weight of the evidence. We disagree.
       {¶ 27} Sufficiency of the evidence is a legal standard that tests whether the evidence
is legally adequate to support a verdict. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).
Whether the evidence is legally sufficient to support a verdict is a question of law, not fact.
Id. In determining whether the evidence is legally sufficient to support a conviction, " '[t]he
relevant inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
proven beyond a reasonable doubt.' " State v. Robinson, 124 Ohio St.3d 76, 2009-Ohio-
5937, ¶ 34, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.
"A verdict will not be disturbed unless, after viewing the evidence in a light most favorable
to the prosecution, it is apparent that reasonable minds could not reach the conclusion
No. 18AP-560                                                                                 8

reached by the trier of fact." State v. Patterson, 10th Dist. No. 15AP-1117, 2016-Ohio-7130,
¶ 32, citing State v. Treesh, 90 Ohio St.3d 460, 484 (2001).
       {¶ 28} In a sufficiency of the evidence inquiry, appellate courts do not assess
whether the state's evidence is to be believed, but whether, if believed, the evidence
supports the conviction. State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, ¶ 79-80
(evaluation of witness credibility not proper on review for sufficiency of evidence); State v.
Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-754, ¶ 4 (noting that "in a sufficiency of
the evidence review, an appellate court does not engage in a determination of witness
credibility; rather, it essentially assumes the state's witnesses testified truthfully and
determines if that testimony satisfies each element of the crime"). "Further, 'the testimony
of one witness, if believed by the jury, is enough to support a conviction.' " Patterson at
¶ 33, quoting State v. Strong, 10th Dist. No. 09AP-874, 2011-Ohio-1024, ¶ 42.
       {¶ 29} "When presented with a manifest-weight challenge, an appellate court may
not merely substitute its view for that of the trier of fact but must review the entire record,
weigh the credibility of witnesses, and determine whether, in resolving conflicts in the
evidence, the trier of fact clearly lost its way and created such a manifest miscarriage of
justice that the conviction must be reversed and a new trial ordered." Patterson at ¶ 34,
citing Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983).
An appellate court should reserve reversal of a conviction as being against the manifest
weight of the evidence for only the most " 'exceptional case in which the evidence weighs
heavily against the conviction.' " Thompkins at 387, quoting Martin at 175.
       {¶ 30} In conducting a manifest weight of the evidence review, we may consider the
credibility of the witnesses. State v. Cattledge, 10th Dist. No. 10AP-105, 2010-Ohio-4953,
¶ 6. However, in conducting such review, "we are guided by the presumption that the jury
* * * 'is best able to view the witnesses and observe their demeanor, gestures and voice
inflections, and use these observations in weighing the credibility of the proffered
testimony.' " Id., quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80 (1984).
"Accordingly, we afford great deference to the jury's determination of witnesses credibility."
State v. Albert, 10th Dist. No. 14AP-30, 2015-Ohio-249, ¶ 14, citing State v. Redman, 10th
Dist. No. 10AP-654, 2011-Ohio-1894, ¶ 26. "Mere disagreement over the credibility of the
witnesses is not a sufficient reason to reverse a judgment on manifest weight grounds."
No. 18AP-560                                                                                                 9

State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 25, citing State v. G.G., 10th
Dist. No. 12AP-188, 2012-Ohio-5902, ¶ 7.
        {¶ 31} At the outset, we note that although appellant's assignment of error purports
to challenge his conviction for having weapons while under disability, he offers no
argument related to that conviction. A party asserting error on appeal bears the burden of
affirmatively demonstrating such error. James v. My Cute Car, LLC, 10th Dist. No. 16AP-
603, 2017-Ohio-1291, ¶ 10, citing Lundeen v. State Med. Bd. of Ohio, 10th Dist. No. 12AP-
629, 2013-Ohio-112, ¶ 16. Pursuant to App.R. 12(A)(2), an appellate court may disregard a
party's assignment of error (or in this case, a portion of a party's assignment of error), if the
party fails to argue that assignment of error (or portion thereof) separately in the brief, as
required by App.R. 16(A). Id., citing Morgan v. Ohio State Univ. College of Dentistry, 10th
Dist. No. 13AP-287, 2014-Ohio-1846, ¶ 64. It is the appellant's duty to construct the legal
arguments necessary to support an assignment of error. Id., citing Cook v. Ohio Dept. of
Job & Family Servs., 10th Dist. No. 14AP-852, 2015-Ohio-4966, ¶ 40. It is not an appellate
court's duty to search the record for evidence to support an appellant's argument as to
alleged error. Id., citing State ex rel. Petro v. Gold, 166 Ohio App.3d 371, 2006-Ohio-943,
¶ 51 (10th Dist.) Appellant's brief does not contain any argument with citations to
authorities, statutes, or relevant portions of the record regarding his having weapons while
under disability conviction.          Accordingly, pursuant to App.R. 12(A)(2), we disregard
appellant's challenge to that conviction.1
        {¶ 32} As noted above, the jury returned a verdict finding appellant guilty of felony
murder as charged in Count 2 of the indictment (i.e., as a proximate result of committing
the predicate offense of felonious assault) as well as the attendant firearm specification,
which added a mandatory three-year term of imprisonment to his sentence. The felony
murder statute, R.C. 2903.02(B), states in part: "No person shall cause the death of another
as a proximate result of the offender's committing or attempting to commit an offense of


1 We note, however, that any such challenge to the having weapons under disability conviction would have
been unsuccessful. R.C. 2923.13(A)(3) states in part: "Unless relieved from disability under operation of
law or legal process, no person shall knowingly * * * use any firearm * * * if * * *[t]he person * * * has been
convicted of any felony offense involving the illegal * * * distribution [of] any drug of abuse." Appellant
admitted that he shot Jenkins with a firearm and had previously been convicted of selling cocaine. In
addition, Wooten identified State's Ex. G1 and G2 as certified copies of appellant's 2002 federal felony
conviction for distribution of more than five grams of crack cocaine.
No. 18AP-560                                                                                 10

violence that is a felony of the first or second degree." R.C. 2903.11(A)(2) defines felonious
assault in part as follows: "No person shall knowingly * * * [c]ause or attempt to cause
physical harm to another * * * by means of a deadly weapon." As pertinent here, felonious
assault is a felony of the second degree. R.C. 2903.11(D)(1). R.C. 2941.145(A) permits
imposition of a three-year mandatory prison term where, as relevant here, the offender
"had a firearm on or about the offender's person * * * [and] used it to facilitate the offense."
       {¶ 33} Appellant essentially concedes that the state's evidence, if believed, is
sufficient to support his conviction for felony murder with a firearm specification beyond a
reasonable doubt. Appellant does not argue that appellee failed to produce evidence to
establish all the essential elements of these offenses. Appellant admits that he shot and
killed Jenkins. Appellant instead argues that his testimony establishes that he did so in
self-defense. Accordingly, we must evaluate appellant's argument under the manifest
weight of the evidence standard rather than the sufficiency of the evidence standard. State
v. Kurtz, 10th Dist. No. 17AP-382, 2018-Ohio-3942, ¶ 21. When reviewing an accused's
contention that evidence supports a claim of self-defense, " ' "the manifest-weight standard
is the proper standard of review because a defendant claiming self-defense does not seek to
negate an element of the offense charged but rather seeks to relieve himself from
culpability." ' " Id., quoting State v. Montanez, 8th Dist. No. 10013, 2014-Ohio-1723, ¶ 41,
fn. 5, quoting State v. Wilson, 8th Dist. No. 97350, 2012-Ohio-1952, ¶ 39.
       {¶ 34} Self-defense is an affirmative defense. State v. Goff, 128 Ohio St.3d 169,
2010-Ohio-6317, ¶ 36. To establish self-defense using deadly force, an accused must prove
by a preponderance of the evidence: (1) he was not at fault in creating the situation giving
rise to the altercation; (2) he had a bona fide belief that he was in imminent danger of death
or great bodily harm and his only means of escape was the use of force; and (3) he did not
violate any duty to retreat or avoid the danger. State v. Lammkin, 10th Dist. No. 18AP-398,
2019-Ohio-682, ¶ 18, citing State v. Barnes, 94 Ohio St.3d 21, 24 (2002). The elements of
self-defense are cumulative. State v. Kean, 10th Dist. No. 17AP-427, 2019-Ohio-1171, citing
State v. Jackson, 22 Ohio St.3d 281, 284 (1986). Accordingly, if an accused fails to prove
any one of the elements by a preponderance of the evidence, he fails to demonstrate that he
acted in self-defense. Lammkin at ¶ 18.
No. 18AP-560                                                                                11

       {¶ 35} Relying exclusively on his own testimony at trial, appellant contends he
proved all three elements of his self-defense claim by a preponderance of the evidence.
Appellant first asserts that his testimony established that he was not at fault in creating the
situation that gave rise to the altercation; rather, Jenkins initiated the altercation by
physically assaulting and threatening him. Appellant further avers that his testimony
established that he had a bona fide belief that he was in imminent danger of death or great
bodily harm. Appellant claims that even after he initially shot Jenkins in the leg, Jenkins
continued to assault him and attempt to seize his gun. According to appellant, each time
he shot Jenkins, he did so because he feared for his life, as he thought Jenkins would get
his gun and shoot him with it. Finally, appellant contends his testimony established that he
did not violate any duty to retreat because the incident occurred in his own home.
       {¶ 36} After careful consideration of the record in its entirety, we find that the jury,
as trier of fact, reasonably could have rejected appellant's version of the events and
concluded that appellant did not establish the elements of his self-defense claim by a
preponderance of the evidence. Whether Jenkins, rather than appellant, initiated the
altercation, whether appellant shot Jenkins because he feared Jenkins would wrestle
appellant's gun from him and shoot him with it, and whether appellant had no duty to
retreat because he was in his own home, were questions for the jury to consider. The jury
was free to believe or disbelieve any or all of the testimony appellant provided on these
issues. Kurtz, 10th Dist. No. 17AP-382, 2018-Ohio-3942 at ¶ 31, citing State v. Jackson,
06AP-1267, 2008-Ohio-1277, ¶ 11.
       {¶ 37} There were no witnesses to the struggle between appellant and Jenkins. The
jury reasonably could have determined that appellant initiated the altercation with Jenkins,
despite appellant's testimony that Jenkins did so. Further, even if the jury concluded that
Jenkins was the initial aggressor, the evidence failed to support a finding that appellant had
reasonable grounds to believe there was an imminent threat of death or serious bodily
harm. More significantly, the weight of the evidence simply did not demonstrate that the
use of deadly force by appellant, who suffered no apparent injury during the altercation,
was warranted under the circumstances and proportionate to the perceived threat.
       {¶ 38} Moreover, appellant's testimony was inconsistent as to the reason he feared
being shot. In both opening statement and closing argument, defense counsel argued that
No. 18AP-560                                                                              12

appellant shot Jenkins in self-defense because Jenkins attempted to wrestle appellant's gun
from him, presumably to shoot him with it. Appellant stated as much in his interview with
police the day of the shooting; he also testified to that effect at trial. However, at trial,
appellant also averred that he feared for his life because Jenkins had a gun. He did not
mention this fact during his interview on the day of the shooting. This inconsistent
testimony provided the jury with a reasonable basis to question appellant's credibility.
"Though appellate courts must sit as a 'thirteenth juror' when considering a manifest weight
argument, it must also give great deference to the trier of fact's determination on the
credibility of the witnesses." Kurtz at ¶ 31, citing State v. Favor, 10th Dist. No. 08AP-215,
2008-Ohio-5371, ¶ 10. Further, appellant's assertion that Jenkins had a gun is not
supported by the evidence. Yankovich testified that he did not observe a weapon inside the
carry-out; Tschirner testified that Jenkins did not have a weapon on his person and he did
not see a weapon in or around the area of the carry-out. Instead, the evidence established
that the only gun recovered in connection with the shooting was the one with which
appellant shot Jenkins.
       {¶ 39} As to the duty to retreat requirement, we note that the evidence in this case,
including the testimony offered by appellant, established that he shot Jenkins in the
backyard of the barbershop. Before using deadly force in self-defense, a person must first
use any reasonable means of retreat when attacked outside the confines of his or her own
home. State v. Johnson, 10th Dist. No. 06AP-878, 2007-Ohio-2792, ¶ 44, citing State v.
Thomas, 77 Ohio St.3d 323, 326-27 (1997). Even if the jury accepted appellant's claim that
he lived in the barbershop, the fact remains that appellant shot Jenkins outside the confines
of his home. Thus, the jury could have reasonably determined that appellant did not use
any reasonable means of retreat before using deadly force against Jenkins. Appellant
testified that after the initial struggle with Jenkins, he maintained control of the gun and
then pointed it at Jenkins. At this point, Jenkins was unarmed. Although the record does
not reflect the exact timeframe between appellant's gaining control of the gun and Jenkins'
attempt to grab it, the jury reasonably could have concluded that appellant had the
opportunity to retreat from the area before using deadly force.
       {¶ 40} Because the jury was in the best position to determine appellant's credibility
by assessing his manner and demeanor as he testified, and by taking into account
No. 18AP-560                                                                                  13

inconsistencies in his trial testimony, as well as inconsistences between his trial testimony
and the statement he made to police on the day of the shooting, we cannot conclude, on this
record, that the jury clearly lost its way in rejecting appellant's claim of self-defense.
Accordingly, appellant's murder conviction is not against the manifest weight of the
evidence. Therefore, appellant's first assignment of error is overruled.
        {¶ 41} In his second assignment of error, appellant contends the trial court abused
its discretion by requiring him to appear in handcuffs and leg shackles during all stages of
his jury trial.
        {¶ 42} At the outset of trial, prior to voir dire, the following colloquy occurred:
                  THE COURT: As a preliminary matter, Mr. Reynolds, I want
                  to address you directly. This is your trial. It's your time to
                  hear the evidence against you, to present the best defense you
                  can. The State has to prove the case against you.

                  It's been brought to my attention that there's been some issues
                  in the jail with your behavior. If you misbehave out here, I'll
                  remove you from the courtroom and your trial goes on. It's to
                  your benefit not to have any issues out here. It only makes a
                  bad impression on the jury if you do that.

                  I would encourage you to obey the rules of the courtroom. You
                  can't talk out loud. No outbursts. Comply with the deputies.
                  You shouldn't be looking around the courtroom other than
                  looking at the jury and whatever else your lawyer told you.

                  Are you going to be able to abide by those instructions, sir?

                  THE DEFENDANT: Yes, sir, but --

                  [DEFENSE COUNSEL]: He wants to address the Court. I
                  advised him not to talk about his case.

                  THE COURT: You can talk to me if you want, but it's probably
                  not good to talk about the details of your case. We're getting
                  ready to start your jury trial.

                  First of all, let's deal with, you know, are you going to be able
                  to obey my instructions and comply with the deputies?

                  THE DEFENDANT: Yes, sir.

(Tr. at 92-93.)
No. 18AP-560                                                                           14

       {¶ 43} After a brief discussion with appellant pertaining to his concerns about
defense counsel's representation, the court addressed issues regarding appellant's wearing
of handcuffs and leg shackles during trial:
              THE COURT: * * * Deputies, do you want the handcuffs kept
              on him?

              A DEPUTY: Yeah.

              THE COURT: We need to make a record for that.

              So it's my understanding there's been some spitting issues, is
              that correct?

              A DEPUTY: Correct.

              THE COURT: There's also been issues of threats against you
              and other deputies, is that correct?

              A DEPUTY: Correct.

              THE COURT:        What other misbehavior has there been?
              Anything else?

              A DEPUTY: I think that's it.

              THE COURT: Do you feel it's necessary to have the handcuffs
              on him as an additional measure of security in the courtroom
              to control his behavior?

              A DEPUTY: Yes, I do.

              THE COURT: And he's got shackles on, is that correct?

              A DEPUTY: Correct.

              THE DEFENDANT: That's what you've got a question about?

              THE COURT: Hold on.

              [DEFENSE COUNSEL]: Your honor, I would object to having
              the handcuffs and shackles. The handcuffs are obviously
              visible. I want my client to be able to write notes, if there are
              questions he has, to assist in his defense or suggestions,
              strategic things I want him to point out to me.
No. 18AP-560                                                                               15

                He can't hide his hands the whole time. It's prejudicial for the
                jury to be aware that he's in handcuffs and in custody. The
                shackles are very loud.

                THE COURT: Nobody gets their shackles off during the trial,
                and we can put a stun gun on him if we had to.

                [DEFENSE COUNSEL]: I don't think that's necessary. I'm
                just objecting to the handcuffs and the shackles.

                Thank you.

                THE COURT: What about the handcuffs? Do you guys still
                think that the handcuffs are necessary?

                A DEPUTY: I believe they are, Your Honor.

                THE COURT: All right. We're going to leave the handcuffs on
                over your objection. If you want me to address the jury if you
                think it's prejudicial, I'll tell them to disregard it.

                [DEFENSE COUNSEL]: I would request that.

                Thank you.

                THE COURT: Let's be real. Most people know that when two
                deputies are in the courtroom - - the jury is not stupid - - then
                he's in custody. I can give them a curative instruction.

Id. at 94-97.
       {¶ 44} After a brief discussion on other matters, the prosecutor informed the court
that appellant had an unrelated harassment case pending against him. The court inquired:
                THE COURT: This is a bodily substance harassment?

                [THE PROSECUTOR]: It is.

                THE COURT: It supports my thoughts of why he's currently
                in handcuffs. He is in handcuffs because he spit at law
                enforcement.

Id. at 103.
       {¶ 45} Prior to the commencement of proceedings on the second day of trial, outside
the presence of the jury, defense counsel requested that the trial court reconsider its ruling
No. 18AP-560                                                                                           16

on the issue of appellant being handcuffed during the trial. The following discussion was
held:
                 [DEFENSE COUNSEL]: * * * I'm respectfully requesting the
                 Court to reconsider its ruling on removing Mr. Reynolds'
                 handcuffs. He's been polite. He's got shackles on. The only
                 person who he could potentially hurt in the vicinity is me. I'm
                 just asking that you consider removing the handcuffs. It just
                 makes him look bad.

                 Thank you.

                 THE COURT: Well, they already know he has them on.

                 [DEFENSE COUNSEL]: I know that.

                 THE COURT: We talked about it.

                 [DEFENSE COUNSEL]: Just respectfully requesting you to
                 reconsider. That's all.

                 THE COURT [to a courtroom deputy]: What do you think?

                 THE DEPUTY: We stand on what we said yesterday.

                 THE COURT: I am going to maintain my ruling. There's been
                 issues in the past. Yes, he's been behaved. I'm glad that he
                 has. It's to his benefit that he continue to do that. But I've
                 seen him. He's able to go through his papers. He's able to
                 make notes. I've seen him do it throughout the trial. I'm going
                 to maintain my ruling.

Id. at 182-83.

        {¶ 46} Appellant contends the trial court abused its discretion by requiring him to
wear handcuffs throughout the trial.2 More particularly, appellant argues: (1) during the
pre-trial suppression hearing, he caused no disruptions or problems which would have
caused the trial court to conclude that he would misbehave at trial; (2) immediately prior
to trial, he agreed to follow the court's directives; (3) once trial began, he behaved
appropriately; (4) the court failed to provide a requested curative instruction; and (5) the



2  Although appellant's assignment of error references both leg shackles and handcuffs, his argument
focuses primarily on the trial court's decision to order appellant to wear handcuffs throughout the trial.
No. 18AP-560                                                                                  17

trial court mentioned using a stun belt but did not appear to seriously consider it as an
alternative to handcuffs.
       {¶ 47} With respect to physical restraints such as handcuffs that are visible to the
jury, the Supreme Court of Ohio has recognized that " 'no one should be tried while
shackled, absent unusual circumstances.' " State v. Adams, 103 Ohio St.3d 508, 2004-
Ohio-5845, ¶ 104, quoting State v. Kidder, 32 Ohio St.3d 279, 285 (1987). This is the
accepted practice because the presence of restraints tends to erode the presumption of
innocence. State v. Franklin, 97 Ohio St.3d 1, 2002-Ohio-5304, ¶ 79, citing State v. Carter,
53 Ohio App.2d 125, 131 (4th Dist.1977). The use of restraints can also interfere with an
accused's ability to participate in his own defense. State v. Black, 10th Dist. No. 16AP-405,
2017-Ohio-3001, ¶ 7, citing Deck v. Missouri, 544 U.S. 622, 624 (2005). However, the right
to remain free of visible physical restraints " 'may be overcome in a particular instance by
the need for physical security, escape prevention, or courtroom decorum.' " State v.
Williams, 10th Dist. No. 15AP-48, 2016-Ohio-4550, ¶ 118, quoting Jackson, 141 Ohio St.3d
171, 2014-Ohio-3707, ¶ 153.
       {¶ 48} The decision to use physical restraints on a defendant is left to the sound
discretion of the trial court because it is in a position to consider the accused's actions both
inside and outside the courtroom. Franklin at ¶ 79, citing State v. Richey, 64 Ohio St.3d
353, 358 (1992). However, a trial court must actually exercise its own discretion and not
leave the issue up to security personnel without inquiring into the specific circumstances
upon which officials' security concerns are based. Adams at ¶ 104; State v. Chester, 10th
Dist. No. 08AP-1, 2008-Ohio-6679, ¶ 7.
       {¶ 49} The Supreme Court of Ohio encourages, but does not require, trial courts to
hold a hearing before ordering restraints for an accused. State v. Boone, 10th Dist. No.
14AP-87, 2015-Ohio-2648, ¶ 17, citing State v. Neyland, 139 Ohio St.3d 353, 2014-Ohio-
1914, ¶ 92-94. "Where the facts and circumstances surrounding a defendant illustrate a
compelling need to impose exceptional security procedures, the trial court's exercise of
discretion in this regard should not be disturbed unless its actions are not supported by the
evidence before it." Franklin at ¶ 82. The record should indicate factors upon which the
trial court exercised its discretion. Chester at ¶ 7, citing State v. Jones, 10th Dist. No. 02AP-
No. 18AP-560                                                                                 18

1390, 2003-Ohio-5994, ¶ 24. Accordingly, there is no per se error when a trial court fails
to hold a hearing to address its security concerns. Boone at ¶ 17.
       {¶ 50} Here, even without a hearing, the trial court's reasons for imposing handcuffs
are clear from the record. A courtroom deputy informed the trial court of threats appellant
allegedly made against that deputy and other deputies. In addition, the trial court noted
that appellant had spit on law enforcement personnel. While the record does not reveal
the exact nature of appellant's threats or in what context the spitting occurred, in light of
the circumstances facing the trial court, we cannot find that it abused its discretion in
requiring appellant to wear handcuffs throughout the trial. Further, the trial court was not
obliged to consider appellant's conduct at the suppression hearing or accept appellant's
assurance that he would behave appropriately during the trial. "A trial court need not sit
by helplessly waiting for a defendant to commit a violent or disruptive act in the courtroom
before being cloaked with the power to invoke extra security measures." Id. at ¶ 18, citing
Franklin at ¶ 79.
       {¶ 51} In addition, we cannot find an abuse of discretion in the trial court's failure
to order use of a stun belt rather than handcuffs. Defense counsel stated that he did not
believe a stun belt was necessary under the circumstances.
       {¶ 52} Finally, although the better practice may have been for the trial court to
provide the jury with a specific curative instruction advising it that appellant appearing in
handcuffs should not bear on his guilt or innocence, we find no abuse of discretion in the
trial court's failure to do so. The court instructed the jury, prior to opening statements, that
appellant was "presumed innocent until, if ever, the State of Ohio rebuts that presumption
and proves him guilty beyond a reasonable doubt of all of the elements of the offense." (Tr.
at 109.) We presume the jury followed the trial court's instructions. State v. Walker, 10th
Dist. No. 17AP-588, 2019-Ohio-1458, citing State v. Morock, 10th Dist. No. 14AP-559,
2015-Ohio-3152, ¶ 18.
       {¶ 53} Morever, even assuming the trial court abused its discretion in ordering
appellant to wear handcuffs, any such error was harmless as appellant cannot demonstrate
prejudice where the record fails to suggest that the wearing of handcuffs affected the
outcome of the trial. State v. Mendoza, 10th Dist. No. 16AP-893, 2017-Ohio-8977, ¶ 58.
The record does not suggest that the handcuffs inhibited appellant's ability to confer with
No. 18AP-560                                                                              19

counsel regarding his own defense. Id., citing Chester, 10th Dist. No. 08AP-1, 2008-Ohio-
6679, ¶ 14. As reflected in the transcript portions cited above, the trial court observed
appellant during the trial and noted that his handcuffs did not impede his ability to "go
through his papers" and "make notes." (Tr. at 183.) Additionally, there is no evidence that
the use of handcuffs contributed to any increase in anxiety that might have materially
prejudiced or impaired appellant's right to testify on his own behalf. State v. Hughes, 10th
Dist. 14AP-360, 2015-Ohio-151, ¶ 27, citing Chester.
         {¶ 54} For the foregoing reasons, we overrule appellant's second assignment of
error.
         {¶ 55} Having overruled appellant's first and second assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                        Judgment affirmed.

                            SADLER and DORRIAN, JJ., concur.